               Case 1:06-cr-00199-DAD Document 46 Filed 06/26/20 Page 1 of 3


1    MCGREGOR W. SCOTT
     United States Attorney
2    JOSEPH BARTON
     Assistant United States Attorney
3
     2500 Tulare Street, Suite 4401
4
     Fresno, CA 93721
     Telephone: (559) 497-4000
5    Facsimile: (559) 497-4099

6
     Attorneys for Plaintiff
7    United States of America

8
                                   UNITED STATES DISTRICT COURT
9

10                              EASTEREN DISTRICT OF CALIFORNIA

11

12
     UNITED STATES OF AMERICA                       )   Case No. 1:06-CR-00199
                                                    )
13                        Plaintiff,                )   STIPULATION TO CONTINUE JUNE 29,
                                                    )   2020, STATUS CONFERENCE
14
            vs.                                     )
15                                                  )   DATE: June 29, 2020
     LUIS AROLDO ZUNIGA,                            )   TIME: 2:00 p.m.
16                                                  )   COURT: Magistrate Judge Stanley A. Boone
                          Defendant.                )
17
                                                    )
18

19          IT IS HEREBY STIPULATED by and between the parties, through their respective
20
     attorneys of record, that the June 29, 2020, status conference in this case may be continued until
21
     2:00 p.m. on July 20, 2020. The parties agree that the following provides good cause for the
22

23
     continuance: Defense counsel has requested and received additional discovery, and is performing

24   additional investigation. Defense counsel is also considering the Government’s offer to resolve
25
     this case and arranging a time to meet with the defendant to discuss that offer.
26
     ///
27
     ///
28

     ///
             Case 1:06-cr-00199-DAD Document 46 Filed 06/26/20 Page 2 of 3


1

2
     DATED: June 25, 2020                           By: /s/ Joseph Barton
3                                                   Joe Barton
                                                    Assistant United States Attorney
4

5

6
     DATED: June 25, 2020                           By: /s/ Michael Aed
7                                                   Attorney for the Defendant
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                Case 1:06-cr-00199-DAD Document 46 Filed 06/26/20 Page 3 of 3


1    MCGREGOR W. SCOTT
     United States Attorney
2    JOSEPH BARTON
     Assistant United States Attorney
3
     2500 Tulare Street, Suite 4401
4
     Fresno, CA 93721
     Telephone: (559) 497-4000
5    Facsimile: (559) 497-4099

6
     Attorneys for Plaintiff
7    United States of America

8                              IN THE UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:06-CR-00199
12                                                         ORDER
                                    Plaintiff,
13
                              v.
14
     LUIS AROLDO ZUNIGA,
15
                                    Defendant.
16

17

18
                                                   ORDER
19

20
              Upon the Parties’ stipulation to continue the June 29, 2020, status conference in this case,
21
     and for good cause shown, the status conference is continued until July 20, 2020, at 2:00 p.m.
22

23
     IT IS SO ORDERED.
24

25   Dated:     June 26, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28
